          Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEX BYERS                              )            CIVIL ACTION NO.
                                        )
       Plaintiff,                       )
                                        )
               v.                       )
                                        )
SOUTH CONNELLSVILLE BOROUGH, )
JERRY REAGAN, in his individual         )
capacity, DON RINGER, in his individual )
capacity, and JIM MANGES, in his        )
individual capacity,                    )
                                        )            JURY TRIAL DEMANDED
                                        )
       Defendants.                      )            Electronically Filed.

                              COMPLAINT IN A CIVIL ACTION

       COMES NOW, the Plaintiff, ALEX BYERS, by and through his attorneys, LAW

OFFICES OF JOEL SANSONE, JOEL S. SANSONE, ESQUIRE, MASSIMO A. TERZIGNI,

ESQUIRE, and ELIZABETH A. TUTTLE, ESQUIRE, and hereby files this Complaint in a Civil

Action as follows:

                                       JURISDICTION AND VENUE

1.     This is an action for the redress of grievances and in vindication of civil rights guaranteed

to the Plaintiff under the Constitution of the United States and the laws enacted in furtherance

thereof, including 42 U.S.C. § 1983.

2.     This action is brought against the Defendants for violating Plaintiff’s rights under the

First and Fourteenth Amendments of the United States Constitution and 42 U.S.C. § 1983.

3.     Jurisdiction is founded on 28 U.S.C. § 1331 and § 1343(3).

4.     Venue is proper under 28 U.S.C.A. § 1391(b). All claims set forth herein arose in the

Western District of Pennsylvania.
          Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 2 of 14



                                             PARTIES

5.     Plaintiff, Alex Byers, is an adult individual who resides in Westmoreland County,

Pennsylvania.

6.     Defendant, South Connellsville Borough (“Borough”), is now, and was at all times

relevant to Plaintiff’s claims, a local government entity existing by laws of the Commonwealth

of Pennsylvania, with administrative offices located at 1503 South Pittsburgh Street, South

Connellsville, Pennsylvania, 15425.

7.     Defendant, Jerry Reagan (“Regan”), is now, and was at all times relevant to Plaintiff’s

claims, a duly elected Borough council member, employed by the Defendant Borough,

purporting to act within the full scope of his authority and office and under color of state law,

and purportedly pursuant to the statutes, ordinances, regulations and customs and usages of

Defendant Borough.

8.     Defendant, Don Ringer (“Ringer”), is now, and was at all times relevant to Plaintiff’s

claims, a duly elected Borough council member, employed by the Defendant Borough,

purporting to act within the full scope of his authority and office and under color of state law,

and purportedly pursuant to the statutes, ordinances, regulations and customs and usages of

Defendant Borough.

9.     Defendant, Jim Manges (“Manges”) is now, and was at all times relevant to Plaintiff’s

claims, the duly elected mayor, employed by the Defendant Borough, purporting to act within

the full scope of his authority and office under color of state law, and purportedly pursuant to the

statutes, ordinances, regulations and customs and usages of Defendant Borough.




                                                 2
             Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 3 of 14



                                   FACTUAL ALLEGATIONS

10.     Plaintiff served as a patrolman in Defendant Borough’s police department from in or

about March of 2015 until his constructive discharge on or about April 19, 2018.

11.     In or about late 2015, Defendant Borough’s police department, under Chief Russell

Miller’s (“Miller”) leadership, increased DUI enforcement patrols near the South Connellsville

Firemen’s Club (“Club”).

12.     The Club, located at 1529 South Pittsburgh Street, South Connellsville, Pennsylvania

15425, is a local social club/drinking establishment operated by the South Connellsville

Volunteer Fire Department. Membership to the Club is required for entry.

13.     During this time, Chief Miller increased DUI enforcement near the Club for the express

purpose of decreasing various alcohol related violations of the Pennsylvania Crimes Code,

including, but not limited to, incidents of public intoxication and driving under the influence.

14.     In response to Chief Miller’s enforcement of the laws and public opposition to the Club’s

illegal activities, Defendant Ringer, a private citizen and president of the Club at the time, began

a concerted and openly hostile campaign against Defendant Borough’s police department and the

Plaintiff.

15.     On or about February 8, 2016, Defendant Ringer, along with various supporters of the

Club, attended Defendant Borough’s regularly scheduled council meetings to complain about the

police department’s enforcement activities.

16.     Throughout 2016, Defendant Ringer, as well as other supporters of the Club, continued to

flood Defendant Borough’s council meetings with complaints against Defendant Borough’s

police department. Defendant Borough determined that many, if not all, of the complaints were

patently false.



                                                 3
          Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 4 of 14



17.     During this time, Chief Miller uncovered numerous plots devised by Defendant Ringer to

discredit and/or harm Defendant Borough’s police department and the Plaintiff. These plots

included, but were not limited to, soliciting an individual to issue a false complaint about the

Plaintiff to Defendant Borough’s council and soliciting another individual to assault the Plaintiff

while he was on duty as a patrolman.

18.     As a result, Defendant Ringer, along with two (2) other individuals, were charged with

various criminal offenses.

19.     Plaintiff believes, and therefore avers, that the conduct of Defendant Ringer, as described

hereinbefore above, was motivated by the Plaintiff’s perceived support of Chief Miller and

Plaintiff’s perceived opposition to the Club, of which Defendant Ringer was a member.

20.     In November of 2017, Defendants Ringer and Reagan were elected to Defendant

Borough’s council. At the same time, Defendant Manges was appointed as the mayor of

Defendant Borough.

21.     Defendants Ringer, Regan and Manges were all either members or supporters of the

Club.

22.     In or about January of 2018, Defendants Ringer, Reagan and Manges assumed their

positions as members of Defendant Borough’s council and mayor of Defendant Borough.

Defendant Reagan was appointed president of Defendant Borough’s council and Defendant

Ringer was appointed vice president of Defendant Borough’s council.

23.     On or about January 4, 2018, Plaintiff was approached by Defendants Reagan, Ringer,

and Manges at the police station. At that time, Defendant Reagan informed the Plaintiff that

Defendant Manges was “[Plaintiff’s] boss.”




                                                 4
         Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 5 of 14



24.    On or about January 11, 2018, Plaintiff received orders from Chief Miller to practice

shooting at the South Connellsville Road and Gun Club. Plaintiff traveled to the gun range in a

marked patrol car. This was common practice amongst Defendant Borough’s police department.

25.    Pursuant to Chief’s Miller’s orders, Plaintiff stopped at a friend’s house to pick up a gun

cleaning kit. Upon exiting the residence, Plaintiff noticed Defendants Manges and Reagan

taking pictures of his marked patrol car in the driveway.

26.    At that time, Defendant Manges informed the Plaintiff that he was not to come into work

on or about January 13, 2018, because he was a part-time employee and was not permitted to

work forty (40) hours per week.

27.    Thereafter, Plaintiff was approached by Defendants Manges and Reagan at the police

station. Defendant Manges shouted at Plaintiff and stated that he would be written up “for taking

the [police] vehicle while not on duty.”

28.    At that time, Defendants Manges and Reagan presented the Plaintiff with a memorandum

that purportedly contained Defendant Township’s standard operating procedures. Plaintiff

refused to sign this document, despite the Defendants’ insistence that he do so. At the time of

this incident, Defendant Borough’s police department was operating without any standard

procedures.

29.    Plaintiff believes, and therefore avers, that the conduct of Defendants Manges and

Reagan, as described hereinbefore above, was motivated by the Plaintiff’s perceived support of

Chief Miller and Plaintiff’s perceived opposition to the Club.

30.    On or about January 14, 2018, Plaintiff arrived at the station for his scheduled shift.

Defendant Manges was already located in the police station and aggressively told Plaintiff that




                                                 5
             Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 6 of 14



he was directed to not come into his shift. Defendant Manges further informed the Plaintiff that

he would be written up if he did not leave the station immediately.

31.      On or about January 17, 2018, Plaintiff was written up by Defendant Manges for

“violating company policies and procedures.” The infraction description was, “instructed by the

Mayor and President of Council not to park on South End of Retirement home’s lot especially on

the sidewalk.” As described hereinbefore above, this claim was, and is, materially false. Plaintiff

did not park in the designated area, nor did he violate Defendant Borough’s policy. At the time

of this incident, Defendant Borough’s police department was operating without any standard

procedures regarding parking.

32.      Furthermore, Plaintiff’s write-up was signed and dated prior to the alleged parking

violation.

33.      On or about February 26, 2018, Defendant Manges falsely accused Plaintiff of visiting a

private resident for an hour while on duty. Defendant Manges also made the statement, “it’s a

small town, everybody watches you, everybody.”

34.      On or about March 15, 2018, Plaintiff was written up by Defendant Manges. The write-

up stated that Plaintiff was parked at a retirement home which was considered private property.

This claim was, and is, materially false. Plaintiff did not park on private property.

35.      On or about March 23, 2018, Plaintiff was written up by Defendant Manges for hand-

writing on his time card. This claim was, and is, materially false. Plaintiff did not violate

Defendant Borough’s policy related to time cards. At the time of this incident, Defendant

Borough’s police department was operating without any standard procedures regarding time

cards.




                                                  6
          Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 7 of 14



36.    Further, handwriting time cards was common practice among Defendant Borough

employees.

37.    Plaintiff believes, and therefore avers, that the conduct of Defendant Manges, as

described hereinbefore above, was motivated by the Plaintiff’s perceived support of Chief Miller

and Plaintiff’s perceived opposition to the Club.

38.    On or about April 19, 2018, Defendants Manges and Reagan approached the Plaintiff at

the start of his scheduled shift. At that time, Defendant Manges falsely accused Plaintiff of being

parked at a resident’s home for more than two and a half hours. This claim was, and is,

materially false.

39.    At that time, Defendant Reagan informed Plaintiff that because this was his third

violation, he would be suspended for one (1) day.

40.    Plaintiff believes, and therefore avers, that the conduct of Defendants Manges and

Reagan, as described hereinbefore above, was motivated by the Plaintiff’s perceived support of

Chief Miller and Plaintiff’s perceived opposition to the Club.

41.    Plaintiff was never provided with a pre-disciplinary hearing after receiving at least four

(4) “employee warning notices” and a subsequent suspension.

42.    Plaintiff knows that other patrolmen were not disciplined for similar infractions.

43.    Thereafter, Plaintiff was unable to continue his employment with Defendant Borough as

a direct and proximate result of the hostile work environment created and perpetuated by

Defendants Reagan, Ringer and Manges. Plaintiff was constructively discharged on or about

April 19, 2018.

44.    On or about May 10, 2018, council member George Jay made the statement that Plaintiff

was being targeted by Defendant Borough’s council.



                                                    7
          Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 8 of 14



45.     Plaintiff understood this comment to refer to Defendants Reagan, Ringer and Manges.

46.     Plaintiff believes, and therefore avers, that Defendants Reagan, Ringer and Manges acted

in conspiracy with each other to maliciously and unjustifiably harm Plaintiff’s employment

status and deprive the Plaintiff of his constitutional rights.

47.     Plaintiff believes, and therefore avers, that Defendants Reagan, Ringer and Manges did

unjustifiably harm Plaintiff’s employment status and deprive the Plaintiff of his constitutional

rights for personal and political reasons.

48.     Plaintiff believes, and therefore avers, that the conduct of Defendants Reagan, Ringer and

Manges, as described hereinbefore above, was motivated by the Plaintiff’s perceived support of

Chief Miller and Plaintiff’s perceived opposition to the Club, of which Defendants Reagan,

Ringer and Manges were either members or supporters.

49.     As a direct result of Defendants’ unlawful actions, Plaintiff has suffered, and continues to

suffer, extreme anxiety, stress, emotional trauma and mental anguish.


                                              COUNT I:

                                PLAINTIFF v. ALL DEFENDANTS

                 VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
                   SPECIFICALLY, §1983 AND THE FIRST AMENDMENT
                        OF THE UNITED STATES CONSTITUTION

                                             RETALIATION

50.     Plaintiff incorporates by reference Paragraphs 1 through 49 as though fully set forth at

length herein.

51.     Plaintiff claims damages for the injuries set forth herein under 42 U.S.C. §1983 against

Defendants for violations of Plaintiff’s constitutional rights under color of law.




                                                   8
             Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 9 of 14



52.     At all times relevant hereto, pursuant to the First Amendment to the United States

Constitution, Plaintiff had the right to be free from retaliation based on political affiliation.

53.     Plaintiff’s right to be free from retaliation based on political affiliation was violated when

he was constructively discharged from his position as a patrolman as a direct result of the hostile

work environment created and perpetuated by Defendants Reagan, Ringer and Manges.

Plaintiff’s rights were also violated as a direct result of his perceived support for Chief Miller

and Plaintiff’s perceived opposition to the Club.

54.     The actions of the Defendants, and each of them, deprived Plaintiff of rights guaranteed

to him by the First Amendment to the United States Constitution.

55.     The actions of Defendants Reagan, Ringer and Manges were willful, wanton and/or done

with a reckless disregard for the rights of Plaintiff, thereby subjecting the individual Defendants

to punitive damages.

56.     As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendants Reagan, Ringer and Manges, Plaintiff suffered the following injuries and damages:

        a.       Plaintiff’s rights under the First Amendment to the United States
                 Constitution to be free from retaliation based on political affiliation
                 was violated;

        b.       Plaintiff suffered economic damages related to any and all other
                 consequential costs.

        WHEREFORE, Plaintiff demands compensatory general damages against the

Defendants, and each of them, jointly and severally, in the amount proven at trial; compensatory

special damages; costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; punitive damages against the individual Defendants; and

such other relief, including injunctive and/or declaratory relief, as this Court may deem proper.


                                                         JURY TRIAL DEMANDED

                                                    9
         Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 10 of 14



                                             COUNT II:

                                PLAINTIFF v. ALL DEFENDANTS

                VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
              SPECIFICALLY, §1983 AND THE FOURTEENTH AMENDMENT
                      OF THE UNITED STATES CONSTITUTION

                                 PROCEDURAL DUE PROCESS

57.    Plaintiff incorporates by reference Paragraphs 1 through 56 as though fully set forth at

length herein.

58.    Plaintiff claims damages for the injuries set forth herein under 42 U.S.C. §1983 against

Defendants for violations of Plaintiff’s constitutional rights under color of law.

59.    As described hereinbefore above, Plaintiff was not afforded a pre-disciplinary hearing, as

is required by law, before being suspended for alleged disciplinary infractions.

60.    At all times relevant hereto, pursuant to the Due Process Clause of the Fourteenth

Amendment to the United States Constitution, Plaintiff had a constitutionally protected property

interest in his position as a patrolman.

61.    Defendants deprived Plaintiff of his constitutionally protected property interest in his

position as patrolman when they denied Plaintiff his mandated Loudermill hearing.

62.    The actions of Defendants Reagan, Ringer and Manges were willful, wanton and/or done

with a reckless disregard for the rights of Plaintiff, thereby subjecting the individual Defendants

to punitive damages.

63.    As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendants Reagan, Ringer and Manges, Plaintiff suffered the following injuries and damages:

       a.        Plaintiff’s right under the Fourteenth Amendment to the United
                 States Constitution to due process of the laws was violated; and




                                                 10
         Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 11 of 14



       b.        Plaintiff suffered economic damages related to any and all other
                 consequential costs.

       WHEREFORE, Plaintiff demands compensatory general damages against the

Defendants, and each of them, jointly and severally, in the amount proven at trial; compensatory

special damages; costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; punitive damages against the individual Defendants; and

such other relief, including injunctive and/or declaratory relief, as this Court may deem proper.


                                                      JURY TRIAL DEMANDED



                                            COUNT III:

             PLAINTIFF v. DEFENDANTS REAGAN, RINGER AND MANGES

                VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
              SPECIFICALLY, §1983 AND THE FOURTEENTH AMENDMENT
                      OF THE UNITED STATES CONSTITUTION

                                          CONSPIRACY

64.    Plaintiff incorporates by reference Paragraphs 1 through 63 as though fully set forth at

length herein.

65.    Plaintiff claims damages for the injuries set forth herein under 42 U.S.C. §1983 against

the individual Defendants for violations of Plaintiff’s constitutional rights under color of law.

66.    The aforementioned actions of Defendants Reagan, Ringer and Manges constituted a

conspiracy to deny Plaintiff his constitutional rights as aforementioned, thereby violating 42

U.S.C. §1983.

67.    Defendants, individually and in conspiracy with each other, intentionally targeted and

unjustifiably injured the Plaintiff through his constructive discharge.



                                                 11
         Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 12 of 14



68.     Defendants conspired to deny Plaintiff due process of the laws and his right to be free

from retaliation based on political affiliation, in violation of Plaintiff’s constitutional rights under

the First Amendment.

69.     The actions of Defendants Reagan, Ringer and Manges violated Plaintiff’s right under the

Fourteenth Amendment to the United States Constitution to due process of the laws.

70.     The actions of Defendants Reagan, Ringer and Manges were willful, wanton and/or done

with a reckless disregard for the rights of Plaintiff, thereby subjecting the individual Defendants

to punitive damages.

71.     As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendants Reagan, Ringer and Manges, Plaintiff suffered the following injuries and damages:

        a.      Plaintiff’s right under the First Amendment to the United States Constitution to be
                free from retaliation based on political affiliation was violated;

        b.      Plaintiff’s right under the Fourteenth Amendment to the United States
                Constitution to due process of the laws was violated; and

        c.      Plaintiff suffered economic damages related to any and all other consequential
                costs.

        WHEREFORE, Plaintiff demands compensatory general damages against the

Defendants, and each of them, jointly and severally, in the amount proven at trial; compensatory

special damages; costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; punitive damages against the individual Defendants; and

such other relief, including injunctive and/or declaratory relief, as this Court may deem proper.


                                                        JURY TRIAL DEMANDED




                                                  12
          Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 13 of 14



                                             COUNT IV:

                            PLAINTIFF v. DEFENDANT BOROUGH

                VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
             SPECIFICALLY, 42 U.S.C. §1983 AND THE FOURTH AMENDMENT
                       OF THE UNITED STATES CONSTITUTION

                                     MUNICIPAL LIABILITY

72.     Plaintiff incorporates by reference Paragraphs 1 through 71 as though fully set forth at

length herein.

73.     Plaintiff claims damages for the injuries set forth herein under 42 U.S.C. §1983 against

Defendants for violations of Plaintiff’s constitutional rights under color of law.

74.     As described more fully hereinbefore above, Defendants Reagan, Ringer and Manges, as

officials with policy and decision-making authority, directly participated in and ratified the

deprivation of Plaintiff’s constitutional rights.

75.     Defendant Borough, by and through its elected and appointed officials, acted in reckless

disregard for Plaintiff’s constitutional rights and deprived the Plaintiff of his constitutionally

protected property interest in his position and the right to be free from retaliation based on

political affiliation.

76.     By reason of the aforesaid conduct, the Plaintiff’s civil rights as guaranteed by

42 U.S.C. §1983 and under the First and Fourteenth Amendments to the Constitution of the

United States were violated by Defendant Borough.

77.     As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendant County, Plaintiff suffered the following injuries and damages:

        a.       Plaintiff’s right under the First Amendment to the United States
                 Constitution to be free from retaliation based on political
                 affiliation was violated;



                                                    13
         Case 2:19-cv-00254-PLD Document 1 Filed 03/08/19 Page 14 of 14



       b.      Plaintiff’s right under the Fourteenth Amendment to the United
               States Constitution to due process of the laws was violated; and

       c.      Plaintiff suffered economic damages related to any and all other
               consequential costs.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

Borough in the amount proven at trial; compensatory special damages; costs of suit; reasonable

attorney’s fees as permitted by law; pre- and post-judgment interest as permitted by law; and

such other relief, including injunctive and/or declaratory relief, as this Court may deem proper.


                                                      JURY TRIAL DEMANDED

                                             Respectfully submitted,

                                             LAW OFFICES OF JOEL SANSONE

                                             s/ Joel S. Sansone
                                             Joel S. Sansone, Esquire
                                             PA ID No. 41008
                                             Massimo A. Terzigni, Esquire
                                             PA ID No. 317165
                                             Elizabeth A. Tuttle, Esquire
                                             PA ID No. 322888
                                             Counsel for Plaintiff

                                             Two Gateway Center, Suite 1290
                                             603 Stanwix Street
                                             Pittsburgh, Pennsylvania 15222
                                             412.281.9194

Dated: March 8, 2019




                                                14
